DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The cancellation of claim 16, and the amendments to claims 1, 2, 5, 7, 9, 11, and 15 in the response filed on 08/09/2022 are acknowledged.
Claims 1-3, 5-7, 9, 11, 15, 17, 20, and 31-34 remain pending in the application.
Claims 4, 8, 10, 12-14, 16, 18, 19, and 21-30 are cancelled. 
Claims 1-3, 5-7, 9, 11, 15, 17, 20, and 31-34 are examined.

Response to Arguments
	The applicant’s arguments have been considered but are moot in view of the new grounds of rejection necessitated by the applicant’s amendments to the claims. The applicant has modified the two independent claims to require a heat spreader in contact with a proximal face of the imaging window and to require a heated fluid flowing through at least one channel that is proximate to and spaced apart from the imaging window, respectively, limitations heretofore not presented for examination in this application. As such, the scope of the claims was substantially changed and new grounds for rejection are presented.


Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2016/0081541 to Yasue.
	Regarding claim 1, Yasue discloses an image capturing device comprising: 
	an elongated body (Fig. 1-endoscopic body 1); 
	an imaging window (Fig. 2- observation window 21) coupled to a distal end of the elongated body (Fig. 1 - distal end 6); 
	a heat spreader in contact with a proximal face of the imaging window ([0028]- The fog prevention heater 22 is annular-shaped to ensure the optical path of the observation window 21, is located close to the circumferential portion of the observation window 21, or is in abutment with the circumferential portion of the observation window 21 via a heat conducting member; the examiner notes that the heat conducting member is the heat spreader); and 
	a heat source within the elongated body (Fig. 2- fog prevention heater 22), the heat source configured to apply heat to the imaging window to remove condensation from or prevent condensation from forming on the imaging window (see [0028]- a fog prevention operation suggests an operation of preventing or removing the fog on the observation window).
	Regarding claim 11, Yasue discloses the image capturing device of claim 1, and Yasue further discloses comprising first (Fig. 2- observation window (cover glass) 21) and second imaging lenses (Fig. 2- an imaging optical system. 24 comprising lens groups), wherein the heat spreader is positioned between the first and second imaging lenses ([0028]- The fog prevention heater 22 is annular-shaped to ensure the optical path of the observation window 21, is located close to the circumferential portion of the observation window 21, or is in abutment with the circumferential portion of the observation window 21 via a heat conducting member; the examiner notes that the heat conducting member is the heat spreader).
	Claims 15, 17, 31, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2010/0168520 to Poll et al. (hereinafter “Poll”).
	Regarding claim 15, Poll discloses an image capturing device comprising: 
	an elongated body (Fig. 4A- main body 110); 
	an imaging window coupled to a distal end of the elongated body (see examiner’s annotated Fig. 4B); and 
	a heat source within the elongated body ([0104]- the view optimizer 200 may utilize…liquid for delivery to the objective lens of the laparoscope for cleaning and/or defogging), the heat source configured to apply heat to the imaging window to remove condensation from or prevent condensation from forming on the imaging window ([0095]- channel 518 of the exhaust ring 306 of the illustrated embodiment is adapted for the passage of liquid for delivering to the objective lens of the laparoscope 100… various additional embodiments…may utilize …one of gas or liquid for delivery to the objective lens of the laparoscope for cleaning and/or defogging), wherein the heat source is a heated fluid flowing through at least one channel within the elongated body (Fig. 4A- channels 512; see [0091]- the channels 512 are adapted to allow for the travel of gas and/or fluid along the length of the guard tube 318), wherein the channel is proximate to and spaced apart from the imaging window (Fig. 4A- channels 512; [0094]- When the lens guard 210 is assembled, each of the channels 518, 520, 521 and 522 of the exhaust ring 306 align with a channel 512 of the guard tube 304 to allow for the passage of gas and/or liquid therethrough)

    PNG
    media_image1.png
    259
    566
    media_image1.png
    Greyscale


	Regarding claim 17, Poll discloses the image capturing device of claim 15, and Poll further discloses wherein the heated fluid is conveyed to a distal surface of the imaging window ([0008]- The embodiments of the device are adapted to shield, defog or clean the lens of the surgical scope while the surgical scope is being used to perform a surgical procedure within a patient's body; [0104]- optimizer 200 may utilize both gas and liquid or one of gas or liquid for delivery to the objective lens of the laparoscope for cleaning and/or defogging).
	Regarding claim 31, Poll discloses the image capturing device of claim 17, and Poll further discloses wherein the heated fluid is conveyed to the distal surface of the imaging window through an aperture at the distal end of the elongated body ([0094]- When the lens guard 210 is assembled, each of the channels 518, 520, 521 and 522 of the exhaust ring 306 align with a channel 512 of the guard tube 304 to allow for the passage of gas and/or liquid therethrough).
	Regarding claim 33, Poll discloses the image capturing device of claim 15 and Poll further discloses wherein the heated fluid is one of water, air, or saline ([0065]- Referring generally to the depicted devices, the view optimizer 200 is adapted to deliver to the objective lens of the laparoscope at least one fluid selected from, for example, a liquid, such as water or saline or a surfactant or other liquid, and a gas, such as CO.sub.2 or air, to prevent the contact of material with the objective lens of the laparoscope or to defog or clean the objective lens of the laparoscope without the need to remove the laparoscope from the surgical field).
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
	Claims 2, 3, 5, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0081541 to Yasue and further in view of U.S. Publication No. 2015/0238072 to Makmel.
	Regarding claim 2, Yasue discloses the image capturing device of claim 1, but Yasue does not expressly teach wherein the image capturing device further comprises a flexible circuit extending within the elongated body and the heat source includes a resistor coupled to a distal end of the flexible circuit.
	However, Makmel teaches of an image capturing device (see thermal defogging element 100 in Fig. 5B) wherein the image capturing device further comprises a flexible circuit extending within the elongated body (Fig. 5B- flex circuit 180) and the heat source (Fig. 5B- thermal defogging element 100) includes a resistor coupled to a distal end of the flexible circuit (Fig. 5B- sensor 570; [0072]- the sensor may be a thermo resistor).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image capturing device of Yasue to include a flexible circuit and resistor coupled to a distal end of the flexible circuit, as taught by Makmel. It would have been advantageous to make the combination for the purpose of detecting the temperature associated with the generated heat ([0074] of Makmel).
	Regarding claim 3, Yasue in view of Makmel, teaches the image capturing device of claim 2, but Yasue in view of Makmel does not expressly teach wherein the image capturing device further comprises a power supply within the elongated body, the power supply coupled to a proximal end of the flexible circuit.
	However, Makmel further teaches wherein the image capturing device further comprises a power supply within the elongated body, the power supply coupled to a proximal end of the flexible circuit (Fig. 5B- electrical wires 150; [0030]- power may be provided to the thermal defogging element 100 via a flex circuit 180. The flex circuit 180 may include electrical wires 150 for conducting electricity and power to the thermal defogging element 100).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image capturing device of Yasue in view of Makmel to include a power supply, as taught by Makmel. It would have been advantageous to make the combination to for the purpose of providing power to the image capturing device ([0030] of Makmel).
	Regarding claim 5, Yasue in view of Makmel, teaches the image capturing device of claim 2, but Yasue in view of Makmel does not expressly teach wherein the image capturing device further comprises an electrical conductor coupled to the imaging window and coupled to the distal end of the flexible circuit.
	However, Makmel further teaches of a medical device wherein the image capturing device further comprises an electrical conductor coupled to the imaging window and coupled to the distal end of the flexible circuit (Fig. 1A- transparent conductive layer 120; see [0071]- In an alternative embodiment, the sensor 520 measures the temperature associated with the conductive coating layer 120 (FIG. 1A) of the thermal defogging element 100).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yasue in view of Makmel, to utilize an electrical conductor, as taught by Makmel. It would have been advantageous to make the combination for the purpose of removing condensation from the image capturing device ([0029] of Makmel).
	Regarding claim 6, Yasue in view of Makmel teaches the image capturing device of claim 5, but Yasue in view of Makmel does not expressly teach wherein the electrical conductor is transparent.
	However, Makmel further teaches wherein the electrical conductor is transparent (Fig. 1- transparent conductive layer 120; see [0026]).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Bennett, as modified by Makmel, to utilize a transparent electrical conductor, as taught by Makmel.  It would have been advantageous to make the combination for the purpose of removing condensation from the image capturing device ([0029] of Makmel).
	Regarding claim 7, Yasue in view of Makmel teaches the image capturing device of claim 2, and Yasue further discloses wherein the heat spreader is coupled to the distal end of the flexible circuit ([0028]- The fog prevention heater 22 is annular-shaped to ensure the optical path of the observation window 21, is located close to the circumferential portion of the observation window 21, or is in abutment with the circumferential portion of the observation window 21 via a heat conducting member; the examiner notes that the heat conducting member is the heat spreader).
	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0081541 to Yasue and further in view of U.S. Patent No. 5,746,737 to Saadat.
	Regarding claim 9, Yasue discloses the image capturing device of claim 1, but Yasue does not expressly teach further comprising a spring configured to apply a force to the heat spreader to maintain contact between the heat spreader and the imaging window.
	However, Sadaat teaches of an image capturing device (Fig. 1- lasing device) further comprising a spring configured to apply a force to the heat spreader to maintain contact between the heat spreader and the imaging window (Col. 4, lines 18-22 of Sadaat- heat sink segment 23 of mounting stem 22 is disposed within the flute 38, the spring 60 exerts an immobilizing force on the heat sink segment 23 of mounting stem 22 as heat sink segment 23 is nested within flute 38).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yasue to utilize a spring, as taught by Saadat. It would have been advantageous to make the combination for the purpose of providing an immobilizing force by the spring (Col. 4, lines 18-22 of Sadaat).
	Claims 20 and 34 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0081541 to Yasue and further in view of U.S. Publication No. 2014/0200406 to Bennett et al. (hereinafter “Bennett”).
	Regarding claim 20, Yasue discloses the image capturing device of claim 1, but Yasue does not expressly teach further comprising: a temperature measuring device for sensing temperature at the distal end of the elongated body; and a closed-loop temperature control system which controls operation of the heat source based on the sensed temperature from the temperature measuring device.
	However, Bennett teaches of an image capturing device (Fig. 7- endoscope 22) further comprising: 
	a temperature measuring device for sensing temperature at the distal end of the elongated body (Fig. 7- temperature sensitive cap 110; see [0040]); and 
	a closed-loop temperature control system which controls operation of the heat source based on the sensed temperature from the temperature measuring device ([0040]- As the temperature of the distal window 99 reaches the desired temperature (e.g., body temperature), a controller (e.g., proportional-integral-derivative (PID) controller) in the light source console 28 (or control system thereof) engages a control loop to compute the power needed at the source 104 of heating light to maintain the desired temperature (e.g., body temperature)).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yasue to utilize a temperature measuring device and a closed-loop temperature control system, as taught by Bennett. It would have been advantageous to make the combination for the purpose of measuring the temperature of the distal window and maintaining the desired temperature ([0040] of Bennett).
	Regarding claim 34, Yasue in view of Bennett teaches the image capturing device of claim 20, but Yasue in view of Bennett does not expressly teach wherein the closed-loop temperature control system is configured to: determine whether the sensed temperature is within a predetermined range of operating temperatures; and adjust an amount of power supplied to the heat source when the sensed temperature is outside of the predetermined range of operating temperatures.
	However, Bennett further teaches wherein the closed-loop temperature control system ([0040]- a controller (e.g., proportional-integral-derivative (PID) controller)) is configured to: 
	determine whether the sensed temperature is within a predetermined range of operating temperatures ([0040]- The illustrated temperature sensitive cap 110 positioned over the distal end 27 of endoscope 22 reports the temperature of the distal window 99 to the light source console 28 (or control system thereof) over a communication network 112 at step 324); and 	adjust an amount of power supplied to the heat source when the sensed temperature is outside of the predetermined range of operating temperatures ([0040]- a controller (e.g., proportional-integral-derivative (PID) controller) in the light source console 28 (or control system thereof) engages a control loop to compute the power needed at the source 104 of heating light to maintain the desired temperature (e.g., body temperature)).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yasue in view of Bennett to utilize the closed-loop temperature control system, as taught by Bennett. It would have been advantageous to make the combination for the purpose of measuring the temperature of the distal window and maintaining the desired temperature ([0040] of Bennett).
	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0168520 to Poll et al. and further in view of U.S. Publication No. 2015/0105791 to Truckai.
	Regarding claim 32, Poll discloses the image capturing device of claim 15, and although Poll further discloses wherein the heated fluid is conveyed to a surface of the imaging window ([0071]- optimizer 200 is adapted to deliver a stream of fluid to the objective lens of the laparoscope), Poll does not expressly teach wherein the heated fluid is conveyed to a proximal surface of the imaging window.
	However, Truckai teaches of an analogous image capturing device (Fig. 10 – resecting device 572) wherein the heated fluid is conveyed to a proximal surface of the imaging window ([0026]- FIG. 10 is a perspective view of another resecting device working end showing an independent fluid channel with a port proximate the window in the outer sleeve; [0044]- the controller 210 causes the fluid source 260 to provide a high pressure fluid flow through first inflow channel 552 and outward from outlet 555).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Poll so that the heated fluid is conveyed to a proximal surface of the imaging window, as taught by Truckai. It would have been advantageous to make the combination for the purpose of providing an independent fluid channel with a port proximate the window in the outer sleeve ([0026] Of Truckai).
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795                                                                                                                                                                                                        

/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795